Citation Nr: 1209776	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  05-25 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service connected depressive disorder, prior to April 9, 2004.

2.  Entitlement to service connection for renal disease to include kidney stones.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The Veteran had active military service from December 1995 to February 2000 and from May 2000 to April 2002. 

These matters initially came to the Board of Veterans' Appeals (Board) on appeal of July 2003 rating decision of the RO. 

In July 2003, the RO in Baltimore, Maryland issued a decision that, inter alia, granted service connection and assigned an initial 10 percent rating for post-partum depression, effective on May 7, 2003 and denied service connection for other conditions not currently on appeal. 

In a July 2005 decision, a Decision Review Officer (DRO) at the RO in Wilmington, Delaware assigned a 100 percent rating for a service-connected depressive disorder (previously characterized as post-partum depression), effective on April 9, 2004. 

The Board notes that, when the DRO increased the rating for the service-connected depressive disorder beginning on April 9, 2004, the assigned 100 percent rating was deemed to have been a full grant of the benefits sought on appeal.  

However, as a higher initial rating is available prior to April 9, 2004, the matter of an initial rating in excess of 10 percent for the service-connected depressive disorder, prior to April 9, 2004, remains for appellate consideration.  See Fenderson v. West, 12 Vet. App. 119, 126   (1999); AB v. Brown, 6 Vet. App. 35, 38   (1993). 

This matter, along with several other claims, was denied in a December 2008 decision of the Board.  In May 2010, United States Court of Appeals for Veterans Claims (Court) granted a May 2010 Joint Motion for Remand (JMR), vacating and remanding this issue alone from that December 2008 decision.   



The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

As to the matter of an initial rating in excess of 10 percent for service-connected depressive disorder, prior to April 9, 2004, the May 2010 Joint Motion for Remand, noted that, in January 2005, the Veteran signed an authorization form to obtain mental health records from the Charles County Department of Health in Maryland.  

A record dated on December 7, 2004 from that health care provider indicated that the Veteran had been evaluated in 2004 when she had met the criteria for PTSD as well as severe depression.  

The JMR noted that the record did not indicate that VA had attempted to obtain these clinical records for review or provide a basis for not associating them with the record.  As such, the JMR found that the Board had not provided adequate reasons and bases for its denial of the Veteran's claim for increase.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

As the Veteran has provided evidence of outstanding records that may be relevant to her claim, the Board finds that an effort should be made to obtain those records and associate them with the Veteran's claims folder.

Additionally, the Board notes that, in a March 2010 RO decision, the RO denied service connection for renal disease, to include kidney stones.  The Veteran submitted a Notice of Disagreement in May 2010; however, a Statement of the Case (SOC) does not appear to have been prepared. 

Therefore, the Board must remand this matter, pending the issuance of an SOC to the Veteran and receipt of a timely Substantive Appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241   (1999). 

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have her provide the names and addresses of any health care providers who have treated her for her service-connected psychiatric disability since service.  Based on the Veteran's response, the RO should obtain copies of the outstanding clinical records from any identified treatment source and associate them with the claims folder.  

This should include copies of all records of treatment rendered the Veteran from the Charles County Department of Health in Maryland.  

If any records cannot be obtained, the Veteran and her representative should be notified of the efforts taken to obtain them and informed what further action can be taken.

2.  The RO also should provide the Veteran with an SOC as to her claim of service connection for renal disease to include kidney stones.  The Veteran should be informed that she must file a timely Substantive Appeal in order to perfect her appeal of this matter to the Board. See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). 


3.  After completing all indicated development, the RO should readjudicate the claim for an initial rating in excess of 10 percent for the service-connected depressive disorder, prior to April 9, 2004, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

